Citation Nr: 0113891	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from April 1965 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from January 2000 and February 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In January 2000, the RO increased the 
disability evaluation for the veteran's service-connected low 
back disorder from zero percent to 20 percent disabling.  In 
February 2000, the veteran's claim for service connection for 
PTSD was denied.  The veteran has appealed those 
determinations.  


REMAND

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam from June 1967 to October 
1967, and that he was stationed at Tan Son Nhut Air Base.  
His military occupational specialty was that of a flight line 
mechanic (aircraft mechanic).  The evidence currently of 
record does not reveal that he engaged in combat with the 
enemy.  

In a statement in support of claim dated in June 1999, the 
veteran reported some events which he considered to be 
stressful, which occurred in France in 1966, as well as when 
he was in Vietnam.  

In January 2000, the RO contacted the United States Armed 
Services Center for Research of Unit Records (Center for Unit 
Records) for verification of the veteran's claimed stressors.  
In January 2000, the Director of the Center for Unit Records 
submitted an interim letter to the RO confirming receipt of 
the RO's request for verification of the veteran's claimed 
service stressors.  The RO was further advised that the 
Center's response time regarding verification of stressors 
was then averaging nine months or longer.  A final response 
from the Center for Unit Records does not appear to be in the 
claims folder.  

Service medical records do not show clinical findings of a 
psychiatric disability.  On the service discharge 
examination, it was noted that psychiatric evaluation was 
normal.  VA Form 10-7131, dated October 24, 1980, reveals 
that the veteran was hospitalized at the Brockton, 
Massachusetts VA hospital with an admission diagnosis of 
suicidal intent.  A hospital summary or hospital clinical 
records covering this period of hospitalization are not in 
the claims folder.  

VA outpatient treatment records dated in early 1999 and a VA 
examination in September 1999 reveal diagnoses of PTSD.  

With respect to the claim for an increased rating for a low 
back disorder, the Board notes that in evaluating the 
severity of disorders based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4,40 and 4.45 and the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) must be 
considered in addition to the applicable diagnostic codes.  

A VA examination dated in September 1999 is the most recent 
examination of record regarding the low back disorder.  The 
Board notes that the examiner did not provide findings with 
regard to functional loss due to pain, weakness, or 
fatigability, or incoordination regarding the service 
connected back disability.  In addition, there were no 
findings regarding backward extension of the lumbar spine.  
Thus, the Board is of the view that the September 1999 
examination is inadequate for rating purposes.  

In a statement in support of claim dated in December 2000, 
the veteran requested a personal hearing before a hearing 
officer at the RO.  There is no indication in the record that 
he has been accorded such a hearing.  

Accordingly, the appeal is REMANDED to the RO for the 
following action:  

1.  The RO should obtain a final report 
from the above noted Center for Records 
as to verification or non-verification of 
the veteran's reported in-service 
stressors.  

2.  The veteran should be asked to report 
all treatment he has received for 
psychiatric pathology since discharge 
from service.  The RO should thereafter 
obtain copies of all treatment records 
not currently in the claims folder for 
association with the claims folder.  This 
should include the report of the above 
noted hospitalization at the VA hospital 
in Brockton, Massachusetts in October, 
1980.  

3.  If one or more reported stressors are 
verified, the veteran should be afforded 
a VA psychiatric examination to ascertain 
the current psychiatric diagnosis and the 
etiology of the current psychiatric 
disorder.  It is imperative that the 
claims folder, containing all evidence 
relevant to the case (including a copy of 
this REMAND), be provided to the VA 
examiner who is designated to examine the 
veteran, so that the examiner can review 
the veteran's pertinent medical history 
and circumstances.   If PTSD is found to 
be present, the examiner should determine 
whether it is at least as likely as not 
that PTSD is related to one or more 
verified stressors in service.  In this 
regard, the physician must be informed by 
the RO as to whether any reported in-
service stressors have been verified.  

4.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the current severity his service-
connected low back disability.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination, and he must state in the 
examination report that the claims 
folder, including a copy of this remand, 
was reviewed in connection with the 
examination.  All indicated studies, 
including x-rays, should be performed.  
All clinical findings should be reported 
in detail, including range of motion the 
low back in degrees and in all planes.  
The examiner should state whether there 
is pain on undertaking motion, 
fatigability, weakness, and/or 
incoordination, on motion of the low 
back.  To the extent as such symptoms are 
observed, their severity should be 
reported.  If they are not observed on 
examination, this must be noted as well.  

5.  The RO should review the examination 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this Remand.  If not, 
they should be returned for corrective 
action.  


6.  Thereafter, the veteran and his 
representative should be accorded a 
hearing with an RO hearing officer in 
connection with this appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The purpose of this REMAND is to accomplish additional 
development to ensure due process of law, to comply with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




